      Case 3:20-cv-01145-IM         Document 22   Filed 03/29/21   Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON



REESE THOMPSON and MARGARET                   Case No. 3:20-cv-01145-IM
THOMPSON,
                                              OPINION AND ORDER
           Plaintiffs,

      v.

DENNIS WIDMER CONSTRUCTION,
INC., an Oregon Corporation,

           Defendant.


DENNIS WIDMER CONSTRUCTION,
INC.,

           Third Party Plaintiff,

      v.

EDGEWOOD CONSTRUCTION, LLC, an
Oregon Limited Liability Company,

           Third Party Defendant.




PAGE 1 – OPINION AND ORDER
        Case 3:20-cv-01145-IM         Document 22       Filed 03/29/21     Page 2 of 18




        and

CONTRACTORS BONDING AND
INSURANCE COMPANY, an Illinois
Corporation,

               Garnishee.


Jason E. Hirshon, Slinde Nelson Stanford, 111 SW 5th Avenue, Suite 1940, Portland, OR 97204.
Attorney for Plaintiffs.

Paul A. Mockford, Parsons Farnell & Grein LLP, 1030 SW Morrison Street, Portland, OR
97205. Attorney for Defendant and Third Party Plaintiff Dennis Widmer Construction, Inc.

David P. Rossmiller and Elissa M. Boyd, Betts, Patterson & Mines, P.S., 111 SW Fifth Avenue,
Suite 3650, Portland, OR 97204. Attorneys for Garnishee Contractors Bonding and Insurance
Company.

IMMERGUT, District Judge.

       This matter comes before the Court on Defendant/Third Party Plaintiff Dennis Widmer

Construction, Inc.’s (“DWC”) Motion to Compel production by Garnishee Contractors Bonding

and Insurance Company (“CBIC”). ECF 14. Defendant DWC moves the Court for an order

compelling CBIC to “produce unredacted copies of the documents labeled CBIC 857–862, CBIC

724–732, and CBIC 774–780.” ECF 14 at 2; see also ECF 15-5 at 1-2 (CBIC email describing

documents and asserting attorney-client and work product protection).

       This Court held a hearing on this Motion on March 12, 2021, and thereafter reviewed the

sought materials in camera. For the following reasons, DWC’s Motion to Compel, ECF 14, is

GRANTED IN PART and DENIED IN PART.

       Specifically, this Court finds that CBIC has not met its burden of establishing protection

with respect to the following: the redaction on CBIC 859, covering Ashlee Lepa’s January 30,

2020 message to File regarding “coverage,” for which CBIC asserted both attorney-client and



PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-01145-IM        Document 22        Filed 03/29/21     Page 3 of 18




work product; the redaction on CBIC 858 covering Ashlee Lepa’s February 6, 2020 message to

File regarding “coverage,” for which CBIC asserted work product protection only; and the

redaction on CBIC 857, covering Ashlee Lepa’s February 14, 2020 message to File regarding

“coverage,” for which CBIC asserted work product protection only. ECF 15-3 at 3; ECF 15-5 at

1. CBIC is hereby ordered to turn over these materials, unredacted, to DWC.

       This Court finds that CBIC has established that it is entitled to protection for the

following: the redactions on CBIC 857-58, covering Dena Durand’s February 7, 2020 message

regarding coverage, for which CBIC asserted work product and attorney client protection; the

redactions on CBIC 724-732, covering Ashlee Lepa’s April 9, 2020 “e-mail discussing coverage

analysis and including attachments related to analysis,” for which CBIC asserted both

protections; and the redactions on CBIC 774-780, covering May 11, 2020 emails from Larry

Gottlieb discussing “coverage analysis,” with attachments, and “mediation and coverage

strategy,” for which CBIC asserted both protections. ECF 15-3 at 1-3; ECF 15-5 at 1-2. The

Court further finds that with respect to these redactions, DWC has not shown that removing the

protection is warranted. The Motion is denied with respect to those redactions.

                                        BACKGROUND

       This case began as a construction lawsuit. Plaintiffs Reese and Margaret Thompson sued

DWC, their general contractor, in Oregon state court (the “Thompson litigation”) for property

damage to their home. ECF 6 at ¶¶ 6, 11. DWC’s liability insurer, CBIC, defended DWC against

that lawsuit pursuant to Commercial General Liability Policy number D12HA1537 (the

“Policy”). ECF 3 at 6; ECF 6 at ¶¶ 5, 12. CBIC defended DWC under a reservation of rights.

ECF 6 at ¶ 12.

       DWC alleges that in the Thompson litigation, CBIC repeatedly refused to settle, was not

responsive to the Thompsons’ offers or DWC’s communications, and only offered to pay
PAGE 3 – OPINION AND ORDER
         Case 3:20-cv-01145-IM         Document 22        Filed 03/29/21    Page 4 of 18




settlement amounts that were too low. See ECF 6 at ¶¶ 15-35, 37. The Thompsons offered to

settle their claims against DWC first for $250,851 and then for $198,000. Id. at ¶¶ 15, 18.

DWC’s defense counsel opined to CBIC that DWC faced liability for between $190,000 and

$280,000 at trial. Id. at ¶ 19. CBIC offered between $40,000 and $60,000 to settle the suit. Id. at

¶¶ 17, 24, 28.

       After CBIC notified DWC’s defense counsel that CBIC would not pay more than

$60,000 to settle the Thompson litigation, DWC entered into an agreement with the Thompsons

to proceed with a stipulated judgment of $225,000 liability for DWC. ECF 6 at ¶¶ 24-29. On

May 20, 2020, a Stipulated Limited Judgment and Money Award against DWC was signed by

the state court. ECF 6 at ¶ 30. On June 15, 2020, the Thompsons, now judgment creditors, served

a Writ of Garnishment on CBIC, an insurer of DWC. ECF 1 at ¶ 2; ECF 6 at ¶ 36.

       On July 15, 2020, Garnishee CBIC removed the Writ of Garnishment proceeding to this

Court based on diversity. ECF 1. On July 16, 2020, CBIC filed its Response, denying that it

owes any debt “to the Thompsons as Garnishors or to DWC pursuant to the applicable Policy

provisions, exclusions and limitations.” ECF 3 at 2, 6.

       On September 16, 2020, DWC filed crossclaims against CBIC. ECF 6. DWC alleges that

in the Thompson litigation, CBIC breached its contractual and fiduciary duties to DWC by,

among other things, failing to settle the Thompson litigation against DWC and refusing to pay

the resulting judgment against DWC. ECF 6 at ¶ 1; see also id. at ¶¶ 15-35, 37, 38-55. On

October 7, 2020, CBIC filed its Answer to DWC’s crossclaims, as well as affirmative defenses

of failure to state a claim, unclean hands, no coverage, waiver, and estoppel. ECF 11 at ¶¶ 58-63.

CBIC also brings counterclaims for a declaratory judgment that it does not owe a duty to

indemnify DWC and for breach of contract. Id. at 10, 14; id. at ¶¶ 17-18, 20-25.



PAGE 4 – OPINION AND ORDER
             Case 3:20-cv-01145-IM     Document 22       Filed 03/29/21      Page 5 of 18




        On February 5, 2021, DWC filed the instant Motion to Compel and supporting materials.

ECF 14; ECF 15. DWC seeks unredacted copies of the documents labeled CBIC 857–862, CBIC

724–732, and CBIC 774–780. ECF 14 at 2. DWC argues that (1) privilege and work product

protection do not apply to claims handling, ECF 14 at 6-9; (2) the crime-fraud exception pierces

any privilege, id. at 9-13; (3) any work product protection is overcome by DWC’s need for the

withheld documents, id. at 13-14; and (4) CBIC waived any work product protection or attorney-

client privilege, id. at 14-15. CBIC responds that (1) its communications with its coverage

counsel are protected under the work product doctrine and attorney-client privileges, ECF 16 at

4-12; (2) the crime-fraud exception is inapplicable, id. at 12-15; and (3) no waiver has occurred,

id. at 15.

                                      LEGAL STANDARDS

        Pursuant to Federal Rule of Civil Procedure 26(b)(1), parties may discover any

unprivileged information that is relevant to any party’s claim or defense and proportional to the

needs of the case. Fed. R. Civ. P. 26(b)(1). Pre-trial discovery is “accorded a broad and liberal

treatment.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993) (quoting Hickman v. Taylor, 329

U.S. 495, 507 (1947)).

        The parties agree that Oregon law governs the attorney-client privilege analysis and

federal law, specifically the Federal Rules of Civil Procedure, governs the work product

protection analysis. ECF 14 at 6; ECF 16 at 5; see also Triangle Park, LLC v. Indian Harbor Ins.

Co., No. 08-CV-1256-BR, 2010 WL 11579377, at *5 (D. Or. July 23, 2010); Union Pac. R. Co.

v. Mower, 219 F.3d 1069, 1076 n.8 (9th Cir. 2000).

        Oregon’s attorney-client privilege is codified by statute and provides that “[a] client has a

privilege to refuse to disclose and to prevent any other person from disclosing confidential

communications made for the purpose of facilitating the rendition of professional legal services
PAGE 5 – OPINION AND ORDER
            Case 3:20-cv-01145-IM      Document 22        Filed 03/29/21     Page 6 of 18




to the client . . . .” Or. Rev. Stat. § 40.225 (alternatively cited as Oregon Rule of Evidence 503).

The attorney-client privilege applies when: (1) the communication was “confidential,” (2) the

communication was made for the purpose of facilitating the rendition of professional legal

services to the client; and (3) the communication was between the lawyer and the client. State ex

rel. Oregon Health Sciences Univ. v. Haas, 325 Or. 492, 501 (1997). The party asserting the

privilege bears the burden of establishing that the privilege applies. Goldsborough v. Eagle Crest

Partners, Ltd., 314 Or. 336, 339 (1992).

       Federal Rule of Civil Procedure 26 protects attorney work product from discovery if it

was prepared in anticipation of litigation by a party or its representative. Admiral Ins. Co. v.

United States Dist. Court, 881 F.2d 1486, 1494 (9th Cir. 1989); Triangle Park, 2010 WL

11579377, at *6. The party asserting the work product doctrine bears the burden of establishing,

for each document, the rule’s application. Triangle Park, 2010 WL 11579377, at *6 (citations

omitted).

                                           DISCUSSION

A. Attorney-Client Privilege and Work Product Protection Apply to Some but not All of
   the Sought Materials

       “‘Most courts have held that documents constituting any part of a factual inquiry into or

evaluation of a claim, undertaken in order to arrive at a claim decision, are [generated] in the

ordinary course of an insurer's business and [are] not work product’ even if this inquiry or

evaluation was undertaken by an attorney.” Triangle Park, 2010 WL 11579377, at *6 (quoting

Harper v. Auto-Owners Ins. Co., 138 F.R.D. 655, 662 (S.D. Ind. 1991)); see also Lexington Ins.

Co. v. Swanson, 240 F.R.D. 662, 666 (W.D. Wash. 2007) (“it is undisputed that the insured’s and

the insurer’s communications with the defense counsel, and any work product created in defense




PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-01145-IM         Document 22        Filed 03/29/21     Page 7 of 18




of the underlying claim, may be discovered by the insured in a subsequent action”) (quoting

party in case) (quotation marks omitted).

       However, “communications between an insurer and its separately-retained ‘coverage

counsel’ on matters related to the insurer’s coverage obligations” are a separate matter.

Lexington, 240 F.R.D. at 668 (quotation marks in original). The attorney-client privilege may

apply to communications between an insurer and coverage counsel that is retained “to provide

legal advice regarding [an insurer’s] coverage obligations under the policy.” Id. (citing Tudor

Ins. Co. v. McKenna Assocs., 2003 WL 21488058 at *3 (S.D.N.Y. June 25, 2003)); cf. Cedell v.

Farmers Ins. Co. of Washington, 176 Wash. 2d 686, 699 (2013) (distinguishing between “the

quasi-fiduciary tasks of investigating and evaluating or processing the claim” and the privileged

tasks of “providing the insurer with counsel as to its own potential liability; for example, whether

or not coverage exists under the law”).

       Different jurisdictions draw the fine line between privileged and non-privileged materials

in the bad faith insurance claims context at different places. The parties have not directed this

Court to any Oregon state court opinions directly addressing this issue. The parties rely

substantially on the District of Oregon decision Triangle Park.

       1. Attorney-Client Privilege

       In Triangle Park, the court distinguished between discoverable and non-discoverable

categories in an insurance dispute over an EPA letter that was sent to the insured before the

policy was in place. In its holding, the court stated that the claims adjuster “examined the

language of the four corners of the policy in light of the fact that [the insured] had received [an

EPA notice letter]. [The adjuster’s] initial conclusion was that the [letter] was a claim within the

meaning of the policy. [Coverage counsel], however, conducted legal analysis and made legal



PAGE 7 – OPINION AND ORDER
         Case 3:20-cv-01145-IM        Document 22       Filed 03/29/21     Page 8 of 18




recommendations beyond interpretation of the four corners of the policy.” Triangle Park, 2010

WL 11579377, at *16. Coverage counsel “was mainly evaluating [the insured’s] allegations that

[the insurer’s] underwriters were aware of the [ ] EPA letter as well as the possible consequences

to coverage if, in fact, the underwriters had such knowledge.” Id. at *13. The insured and insurer

corresponded “through” coverage counsel for roughly eight months. Id. at *3. The court upheld

the attorney-client privilege.

       Here, as in Triangle Park, coverage counsel evaluated certain facts to determine possible

legal consequences for coverage. CBIC states that it “did not engage coverage counsel until after

defense counsel’s pre-mediation report [on January 3, 2020] stated, unprompted, that ‘Edgewood

Construction was not the actual framing subcontractor on the project, but rather was labor for

[DWC] to share in the framing costs.’” ECF 16 at 10 (quoting ECF 15-2 at 8). CBIC also did not

hire coverage counsel until after the January 22, 2020 mediation failed. See ECF 15-5 at 1-2

(first document claiming privilege dated January 30, 2020). This Court’s in camera review

confirmed that the May 11, 2020 Gottlieb redactions on pages CBIC 774-780, the February 7,

2020 Durand redactions on CBIC 857-58, and the April 9, 2020 Lepa redactions on CBIC 724-

732 involve tasks outside the scope of ordinary claims handling. Accordingly, these materials are

protected by the attorney-client privilege under Oregon law.

       However, for the redaction on CBIC 859, covering Ashlee Lepa’s January 30, 2020

message to File regarding “coverage,” CBIC has not met its burden of establishing that this

material is privileged. This document “relates to the retention of coverage counsel.” ECF 15-5 at

1. In this document, Ms. Lepa is acting as a claims adjuster and making a note based on the

claims handling process and the four corners of the policy. CBIC has not established that this

document is entitled to protection and accordingly must provide it to DWC.



PAGE 8 – OPINION AND ORDER
         Case 3:20-cv-01145-IM           Document 22        Filed 03/29/21      Page 9 of 18




        2. Work Product Protection

        For similar reasons, the May 11, 2020 Gottlieb redactions on pages CBIC 774-780, the

February 7, 2020 Durand redactions on CBIC 857-58, and the April 9, 2020 Lepa redactions on

CBIC 724-732 are protected by the work product doctrine under federal law. In Triangle Park,

the court explained that Rule 26 “require[s] a more substantial and specific threat of litigation

before a party’s anticipation will be considered a reasonable and justifiable motivating force.”

Triangle Park, 2010 WL 11579377, at *11. A party “must demonstrate that at the very least

some articulable claim, likely to lead to litigation[,] had arisen, that the probability of litigation is

substantial and imminent, objective facts establishing an identifiable resolve to litigate, or an

identifiable specific claim or impending litigation when the materials were prepared.” Id.

(internal citations and quotation marks omitted).

        Here, CBIC did not retain coverage counsel until after the January 22, 2020 mediation

failed and after it had learned of certain facts which it later asserted justified its coverage

position. See ECF 15-5 at 1; ECF 15-2 at 7-8. After CBIC learned of the specific facts justifying

its coverage position and after the failed mediation, an “articulable claim, likely to lead to

litigation,” had arisen. Id. (quotation marks and citation omitted). Indeed, DWC’s coverage

counsel sent its first letter to CBIC on March 4, 2020, suggesting that both parties began to

anticipate litigation around the same time. ECF 15-7 at 1.

        That said, CBIC has failed to establish that it is entitled to work product protection for the

redaction on CBIC 859, covering Ashlee Lepa’s January 30, 2020 message to File regarding

“coverage,” for which CBIC asserted both attorney-client and work product protection; the

redaction on CBIC 858 covering Ashlee Lepa’s February 6, 2020 message to File regarding

“coverage,” for which CBIC asserted work product protection only; and the redaction on CBIC



PAGE 9 – OPINION AND ORDER
        Case 3:20-cv-01145-IM          Document 22       Filed 03/29/21     Page 10 of 18




857, covering Ashlee Lepa’s February 14, 2020 message to File regarding “coverage,” for which

CBIC asserted work product protection only. ECF 15-3 at 3; ECF 15-5 at 1. The January 30,

2020 note, as explained above, involves a claims adjuster making a note as part of the claims

adjustment process. The February 6 and 14, 2020 messages concern “coverage directions related

to the Thompsons,” the plaintiffs in the underlying action who were then suing CBIC’s insured,

DWC. ECF 15-5 at 1. CBIC briefly argues that interactions with the Thompsons are protected

because they were “not in relation to the underlying claim but in relation to the anticipated

coverage litigation.” ECF 16 at 11. Given the role of a liability insurer, the Court is not

persuaded and finds that CBIC has not established that the protection applies. CBIC must turn

over these materials.

B. The Crime-Fraud Exception Does Not Pierce the Privilege

       For the documents where the attorney-client privilege has attached, DWC asserts that the

crime-fraud exception pierces the privilege because CBIC obtained information used to form its

coverage defense from DWC’s defense counsel and because CBIC did not “split the claims file.”

ECF 14 at 9-13. The Court disagrees.

       Under Oregon law, “[i]f the services of the lawyer . . . were sought or obtained to enable

or aid anyone to commit or plan to commit what the client knew or reasonably should have

known to be a crime or fraud,” any privilege does not attach. Or. Rev. Stat. § 40.225(4)(a). DWC

alleges that CBIC committed fraud by “abusing its fiduciary position to further its own interests

at DWC’s expense,” by using information obtained through the claims process to reach an

unfavorable coverage position and not separating the adjuster responsible for the insured’s

defense from the coverage analysis. ECF 14 at 9-13. DWC requests in camera review to

“confirm” the “crime.” Id. at 13.



PAGE 10 – OPINION AND ORDER
        Case 3:20-cv-01145-IM         Document 22        Filed 03/29/21     Page 11 of 18




       To invoke the crime-fraud exception to privilege in Oregon, a party “must show that the

client, when consulting the attorney, knew or should have known that the intended conduct was

unlawful. Good-faith consultations with attorneys by clients who are uncertain about the legal

implications of a proposed course of action are entitled to” the privilege. State ex rel. N. Pac.

Lumber Co. v. Unis, 282 Or. 457, 464 (1978); see also Frease v. Glazer, 330 Or. 364, 373-74

(2000) (en banc) (evaluating party’s “intent when he retained [counsel] to represent him”). To

obtain in camera review of allegedly privileged materials for purposes of evaluating the crime-

fraud exception’s applicability, a party “‘must present evidence sufficient to support a reasonable

belief that in camera review may yield evidence that establishes the exception’s applicability.’”

Frease, 330 Or. at 372 (quoting United States v. Zolin, 491 U.S. 554, 574-75 (1989)).

       DWC has not presented evidence sufficient to support a reasonable belief that in camera

review may demonstrate that CBIC knew or should have known when consulting its coverage

counsel that its actions were unlawful. DWC notes that in a fiduciary relationship such as the one

here, “fraud may be predicated on a simple failure to make a full and fair disclosure of the

relevant facts.” In re Conduct of Brown, 326 Or. 582, 595 (1998); see also Fountaincourt

Homeowners' Ass'n v. Fountaincourt Dev., LLC, 360 Or. 341, 354-55 (2016). But DWC has not

met its burden to show that CBIC intended to violate fiduciary duties when it worked with

coverage counsel to evaluate legal coverage issues. See State v. Taylor, 247 Or. App. 339, 347

(2011). For this reason, the Court did not review the communications in camera for applicability

of the crime-fraud exception. DWC admits that privilege issues in the insurance context are often

unclear, ECF 14 at 6 (discussing Triangle Park), and mostly cites cases from outside of Oregon

in support of applying the crime-fraud exception in this context. Id. at 9-13. In turn, CBIC’s

reliance on Triangle Park in discovery emails in this action suggests that CBIC believed working



PAGE 11 – OPINION AND ORDER
            Case 3:20-cv-01145-IM      Document 22       Filed 03/29/21      Page 12 of 18




with coverage counsel to evaluate legal coverage issues when it did so was privileged and lawful

activity.

        Oregon courts have found failure to satisfy the lower in camera burden even when the

activity at issue was more obviously unlawful than the activities at issue here. See, e.g., Frease,

330 Or. at 373-74 (finding showing insufficient to warrant in camera review where party alleged

that opponent “retained [counsel’s] services to assist him in fleeing with the child almost two

years later”); Taylor, 247 Or. App. at 347 (finding, “[a]s a matter of law, that state’s “evidence of

intent to commit perjury” and attorney’s help “fall well short of what is needed to terminate the

lawyer-client privilege”). Given this record and area of the law, DWC has not provided evidence

sufficient to warrant in camera review on the basis of the crime-fraud exception.

        Furthermore, in the insurance bad faith context, jurisdictions appear to make an explicit

choice as to whether to apply the crime-fraud analysis to privilege issues. But while some

jurisdictions have adopted a crime-fraud approach to bad faith insurance privilege issues, the

“majority,” including Oregon, have not. See Spargo v. State Farm Fire & Cas. Co., No. 2:16-cv-

03036-APG-GWF, 2017 WL 2695292, at *6-7 (D. Nev. June 22, 2017) (discussing approaches

to issue and reasoning that the alternative Hearn approach “avoids the arguable confusion or

weakening of the crime-fraud exception by applying it in the context of any insurance bad faith

claim. . . . ‘[B]ad faith’ does not necessarily equate to fraud”) (citations omitted). Courts not

applying the crime-fraud analysis in this context often apply the Hearn implied privilege waiver

analysis. See id. Here, DWC directs this Court to the Hearn analysis as applied by the Ninth

Circuit, which this Court applies below.

C. Waiver of Work-Product Protection or Attorney-Client Privilege




PAGE 12 – OPINION AND ORDER
           Case 3:20-cv-01145-IM       Document 22      Filed 03/29/21      Page 13 of 18




       DWC argues that CBIC has put its communications with coverage counsel at issue in the

litigation by asserting that “its consideration of coverage defenses proves its ‘good faith,’” ECF

14 at 14 (internal citations omitted) thereby waiving attorney-client and work product

protections. DWC’s argument is not persuasive.

       1. No Waiver of Attorney-Client Privilege

       The Ninth Circuit uses a three-pronged test to determine if there has been an implied

waiver of the attorney-client privilege: 1

       First, the court considers whether the party is asserting the ‘privilege as the result of some
       affirmative act, such as filing suit.’ Second, the court examines whether ‘through this
       affirmative act, the asserting party puts the privileged information at issue.’ Finally, the
       court evaluates whether ‘allowing the privilege would deny the opposing party access to
       information vital to its defense.’

United States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999) (internal citations omitted). The

“overarching consideration is whether allowing the privilege to protect against disclosure of the

information would be ‘manifestly unfair’ to the opposing party.” Home Indem. Co. v. Lane

Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir. 1995) (quoting Hearn v. Rhay, 68 F.R.D.

574, 581 (E.D. Wash. 1975)).

       Because DWR has clearly failed to satisfy the third prong of the analysis, this Court

focuses only on that portion of the Ninth Circuit test. DWR has not established that allowing the

privilege would deny DWR access to information vital to its claims or defenses.

       The Ninth Circuit has found that the attorney-client privilege is not waived at the third

prong when the relevant mindset could be established by objective evidence without resorting to



       1
          The Oregon Supreme Court has not articulated a waiver test, and DWC relies on a
District of Oregon opinion applying the Ninth Circuit’s test. See ECF 14 at 14-15 (citing
Dulcich, Inc. v. USI Ins. Servs. Nat’l, Inc., No. 3:18-CV-01089-YY, 2019 WL 1500701, at *2
(D. Or. Apr. 5, 2019).

PAGE 13 – OPINION AND ORDER
        Case 3:20-cv-01145-IM         Document 22        Filed 03/29/21     Page 14 of 18




privileged communications. Home Indem. Co., 43 F.3d at 1326-27. In Home Indem Co., a legal

malpractice and contribution action arising from a bad faith insurance action, the court found that

a settlement offer was itself sufficient evidence where the moving party sought privileged

communications on “attorneys’ states of mind, motivations, and intent with respect to their

settlement negotiations”; “the cause of the failure of the settlement negotiations”; and litigants’

“intent to settle.” Id. The Court also explained that the reasonableness of a settlement amount can

be established by objective evidence. Id. at 1327. In short, privileged communications “do not

become discoverable simply because they are related to issues raised in the litigation” and the

sought evidence is one of multiple forms of indirect evidence on an issue. Amlani, 169 F.3d at

1195. Rather, piercing the privilege is appropriate when other sources of evidence are “of little, if

any, value” and a litigant “would be forced to rely almost exclusively on [the opponents’]

characterization of events.” Id. at 1196.

       Here, even if CBIC’s litigation positions amounted to an affirmative act at prong one, and

placed the communications “at issue” at prong two, DWC has not demonstrated that the

communications are, at prong three, “vital” to DWC’s claims and defenses. Nor does DWC show

that it would “be forced to rely almost exclusively”—or at all—on CBIC’s “characterization of

events.” Amlani, 169 F.3d at 1196. DWC has independent evidence of CBIC’s behavior during

the Thompson litigation and of multiple allegedly too-low settlement offers from CBIC. ECF 6

at ¶¶ 15-30. In sum, both parties have access to the grounds CBIC relied upon in reaching its

coverage decision, when and how the facts were obtained, when interactions with coverage

counsel occurred, when CBIC communicated coverage issues to DWC, CBIC’s documented,

alleged lack of communicativeness and improper behavior, and settlement offers made at various

times. See, e.g., ECF 14 at 5-6 (DWC’s timeline of litigation and asserted privileged



PAGE 14 – OPINION AND ORDER
        Case 3:20-cv-01145-IM        Document 22       Filed 03/29/21       Page 15 of 18




communications); ECF 6 at ¶¶ 15-30 (DWC’s description of interactions between CBIC, DWC,

and defense counsel, CBIC’s allegedly too-low offers, and CBIC’s alleged non-responsiveness);

ECF 15-2 at 7-10 (Interrogatory Nos. 1-3 and CBIC’s Responses); see also Lexington, 240

F.R.D. at 668, 670 (finding no waiver under substantially similar three-pronged test where party

seeking insurer’s coverage communications argued that bad faith actions “involve examining

decisions made at various stages of the underlying litigation” but did “little to show” why sought

communications were necessary to her defense); Dixie Mill Supply Co. v. Cont'l Cas. Co., 168

F.R.D. 554, 559 (E.D. La. 1996) (explaining that the “reasonableness of the insurers’ actions in a

bad faith case can be proved by objective facts, which are not shielded from discovery and do not

necessarily require the introduction of privileged communications at trial”) (citing Home Indem.

Co., 43 F.3d at 1326-27) (emphasis in original). Furthermore, DWC brings its claims under

Oregon law, wherein “the insurer’s duty to the insured” is evaluated under “an objective test: Did

the insurer exercise due care under the circumstances.” Maine Bonding & Cas. Co. v. Centennial

Ins. Co., 298 Or. 514, 518-19 (1985) (en banc)). Indeed, injecting a “subjective element—the

insurer’s state of mind—into the formula” is “inappropriate.” Id. at 519.

       DWC has not demonstrated that access to the sought materials are vital to its claims or

defenses.

       2. No Waiver of Work Product Protection

       DWC seeks materials on the ground that CBIC’s consideration of coverage defenses is

“directly at issue” and, therefore, DWC has substantial and compelling need for those

communications. ECF 14 at 14. This Court finds that DWC has not shown that it is entitled to

fact or opinion work product.




PAGE 15 – OPINION AND ORDER
        Case 3:20-cv-01145-IM          Document 22      Filed 03/29/21     Page 16 of 18




       The work-product doctrine “affords special or heightened protection to materials that

reveal an attorney’s mental impressions or opinions. Such materials are generally referred to as

‘opinion’ or ‘core’ work product and are distinguished from ‘fact’ work product.” McKenzie Law

Firm, P.A. v. Ruby Receptionists, Inc., 333 F.R.D. 638, 641 (D. Or. 2019) (citing Admiral Ins.

Co., 881 F.2d at 1494; Fed. R. Civ. P. 26(b)(3)(B)). “Fact work-product may be ordered

produced upon a showing of substantial need for the information and that the information cannot

be otherwise obtained without undue hardship. Opinion or core work product, however, is

discoverable only ‘when mental impressions are at issue in a case and the need for the material is

compelling.’” Id. (quoting Holmgren v. State Farm Mutual Ass’n. Ins. Co., 976 F.2d 573, 577

(9th Cir. 1992)) (internal citations omitted).

       DWC focuses mostly on the opinion work product analysis. ECF 14 at 14-15. However,

DWC misstates the Ninth Circuit’s holding in Holmgren. In that case, the Ninth Circuit

explained that in the context of a bad faith insurance coverage action, “on a case-by-case basis,”

an insured may be able to obtain opinion work product by demonstrating that the “mental

impressions are at issue and their need for the material is compelling.” Holmgren, 976 F.2d at

577 (emphasis in original). The court in Holmgren “rejected” an “automatic rule that work

product must be turned over when a bad faith insurance claim is filed.” Siddall v. Allstate Ins.

Co., 15 F. App'x 522, 523 (9th Cir. 2001). To be entitled to work product in an insurance bad

faith action, the party “seeking opinion work product must make a showing beyond the

substantial need/undue hardship test required under Rule 26(b)(3) for non-opinion work

product.” Holmgren, 976 F.2d at 577 (citing Upjohn Co. v. United States, 449 U.S. 383, 401-02

(1981)). “At a minimum, compelling need requires that the information sought is not available

elsewhere or through the testimony of another witness.” MKB Constructors v. Am. Zurich Ins.



PAGE 16 – OPINION AND ORDER
        Case 3:20-cv-01145-IM         Document 22       Filed 03/29/21     Page 17 of 18




Co., No. C13-0611JLR, 2014 WL 2526901, at *3 (W.D. Wash. May 27, 2014) (interpreting

Holmgren); see also Holmgren, 976 F.2d at 577-78 (explaining that “a plaintiff may be able to

establish a compelling need for evidence in the insurer’s claim file regarding the insurer’s

opinion of the viability and value of the claim” “[u]nless the information is available elsewhere,”

such as through adjusters’ testimony).

       Here, DWC has not demonstrated a sufficiently compelling need for the opinion work

product sought. DWC merely states that “[t]here is no other way for DWC to get this

information; it is solely in the possession of CBIC.” ECF 14 at 14. But DWC has not

“produce[d] any evidence to support the conclusion that the documents would provide

information not available through other avenues of discovery” and does “not contend that [it]

tried unsuccessfully to receive the information through other channels.” Siddall, 15 F. App’x at

523 (rejecting compelling need argument in bad faith insurance action). As explained above,

information regarding the insurer’s opinion of the viability and value of the claim is available

elsewhere.

       DWC does not develop its argument for entitlement to fact work product. For similar

reasons, DWC has not established its entitlement to any fact work product. It has not engaged

with the facts and evidence available in this case and accordingly has not shown substantial need

for the information and that the information cannot be otherwise obtained without undue

hardship. Accordingly, DWC has not demonstrated need sufficient to pierce the work product

protection.



                                         CONCLUSION

       For the foregoing reasons, DWC’s Motion to Compel, ECF 14, is GRANTED IN PART

AND DENIED IN PART. CBIC is ordered to provide unredacted versions of the following:
PAGE 17 – OPINION AND ORDER
       Case 3:20-cv-01145-IM       Document 22     Filed 03/29/21      Page 18 of 18




Ashlee Lepa’s January 30, 2020 message to File regarding “coverage” on CBIC 859; Ashlee

Lepa’s February 6, 2020 message to File regarding “coverage,” on CBIC 858; and Ashlee Lepa’s

February 14, 2020 message to File regarding “coverage,” on CBIC 857.



       IT IS SO ORDERED.

       DATED this 29th day of March, 2021.

                                                 /s/ Karin J. Immergut
                                                 Karin J. Immergut
                                                 United States District Judge




PAGE 18 – OPINION AND ORDER
